United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2487
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 William Lawrence

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: March 10, 2014
                              Filed: April 24, 2014
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.

WOLLMAN, Circuit Judge.

      William Lawrence pleaded guilty to using interstate commerce facilities in the
commission of murder-for-hire, in violation of 18 U.S.C. § 1958. The district court1
departed downward from the United States Sentencing Guidelines (Guidelines or


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
U.S.S.G.) term of 120 months’ imprisonment and sentenced Lawrence to 72 months’
imprisonment. Lawrence argues on appeal that his sentence is substantively
unreasonable. We affirm.

                                          I.

       Lawrence has a history of mental illness. On February 6, 2012, Lawrence was
involved in a physical altercation with police officers at his home after the officers
responded to a 911 call from one of Lawrence’s neighbors, who told police that
Lawrence had brandished a rifle and made threatening remarks during an argument.
After subduing Lawrence, the officers conducted a protective sweep of his home and
seized two firearms, a marijuana plant, marijuana seeds, and several glass pipes. In
the days following the altercation, Lawrence called the police station at least five
times to demand the return of his firearms, which were being held as evidence.
Lawrence eventually appeared at the police station in person with the same demand.

      On or around March 1, 2012, Lawrence posted a classified ad on the website
Craigslist.com that stated: “Wanted dead, all the maplewood city police officers,
paying one million per head. two million for detectives Kerry Daniels.” When
Maplewood police determined that Lawrence had posted the ad, they arrested
Lawrence and charged him with the use of an interstate commerce facility in the
commission of murder-for-hire. Lawrence waived his right to an indictment and
pleaded guilty to the charge. He later fled to Colorado Springs, Colorado, where he
was found on December 7, 2012, sleeping behind a dumpster.

       Lawrence’s Guidelines sentencing range was 292 to 365 months’
imprisonment. His Guidelines term of imprisonment was reduced to 120 months, the
maximum term allowed under 18 U.S.C. § 1952. At sentencing, the district court
departed downward from the Guidelines sentence based on Lawrence’s mental
illness, see U.S.S.G. § 5H1.3, and sentenced Lawrence to 72 months’ imprisonment.

                                         -2-
                                          II.

       We review the substantive reasonableness of Lawrence’s sentence for abuse
of discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009). A
sentencing court abuses its discretion when it “fails to consider a relevant factor that
should have received significant weight; gives significant weight to an improper or
irrelevant factor; or considers only the appropriate factors but [in weighing those
factors] commits a clear error of judgment.” United States v. Gant, 721 F.3d 505, 511
(8th Cir. 2013) (alteration in original) (quoting United States v. Richart, 662 F.3d
1037, 1051 (8th Cir. 2011)). These factors are set forth in 18 U.S.C. § 3553(a).

       Lawrence asserts that the district court gave insufficient weight to his mental
illness in sentencing him. To the contrary, the district court gave great weight to
Lawrence’s mental illness, departing downward from his Guidelines sentence by 48
months despite finding that Lawrence’s history of inappropriate behavior, combined
with his access to firearms, created a “potentially explosive situation.” This history
is well documented. In 2010, Lawrence verbally abused police officers while being
arrested for driving while intoxicated. In the incident that precipitated the instant
offense, Lawrence brandished a firearm and tussled with police officers who
responded to the scene. After the officers confiscated his firearms, Lawrence sought
to have the officers killed and later fled to Colorado to avoid prosecution. This
behavior indicates both that Lawrence is prone to violent thoughts and that he
possesses sufficient individual autonomy to act on those thoughts. Thus, even though
Lawrence has not yet caused serious harm, the district court was within its discretion
to consider his capacity to cause such harm in the future.

                                          III.

      The judgment is affirmed.
                         _________________________

                                          -3-